         Case 2:20-cv-02296-KJM-AC Document 18 Filed 03/29/21 Page 1 of 2


 1    Katherine G. Rubschlager (State Bar No. 328100)
      ALSTON & BIRD LLP
 2    1950 University Avenue, Suite 430
      East Palo Alto, CA 94303
 3    Telephone:     650-838-2000
      Facsimile:     650-838-2001
 4    E-mail: katherine.rubschlager@alston.com

 5    Attorneys for Plaintiff

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11
     C.R., by and through her Guardian                    Case No. 2:20-cv-2296 KJM AC
12   ad Litem Tiffany Roe,
                                                          ORDER GRANTING PLAINTIFF’S AND
13                  Plaintiff,                            HER GUARDIAN AD LITEM’S
            v.                                            AMINISTRATIVE MOTION TO
14
                                                          PROCEED UNDER PSEUDONYMS
15   Elk Grove Unified School District, Capitol
     Elementary School, Inc., Marilyn Delgado, and
16   Ira Ross, as individuals, and DOES 1 through 10,

17                  Defendants.

18

19
20

21

22

23

24

25

26

27

28

                                                        -1-
                  ORDER GRANTING MOTION TO PROCEED UNDER PSEUDONYMS
         Case 2:20-cv-02296-KJM-AC Document 18 Filed 03/29/21 Page 2 of 2


 1            Before the Court is Plaintiff’s and her Guardian Ad Litem’s Administrative Motion to

 2   Proceed Under Pseudonyms (“Motion”). After consideration of the Motion and for good cause

 3   appearing, the Motion is GRANTED to protect the identity of Plaintiff and:

 4            1)        Plaintiff may proceed in this litigation under the pseudonym Camille Roe;

 5            2)        Plaintiff’s guardian ad litem may proceed under the pseudonym Tiffany Roe;

 6            3)        Plaintiff and her guardian ad litem may redact their names from all papers filed in

 7   this litigation;

 8            4)        Defendants are ORDERED to use Camille Roe and Tiffany Roe to identify Plaintiff

 9   and her guardian ad litem, respectively, in this litigation, redact their names from any exhibits, and

10   to not publicly disclose their identities.

11            5)        Plaintiff and her guardian ad litem are ORDERED to reveal their true identities to

12   Defendants and the Court through an attorney declaration filed under seal within seven (7) days of

13   this order.

14

15            IT IS SO ORDERED,

16
     Dated:    March 25, 2021.
17

18

19                                                     UNITED STATES DISTRICT JUDGE
                                                       Eastern District of California
20

21

22

23

24

25

26

27

28

                                                         -2-
                   ORDER GRANTING MOTION TO PROCEED UNDER PSEUDOYNMS
